484 P.2d 565 (1971)
Kenneth W. CORBIN, Appellant,
v.
James L. O'KEEFE and Charles P. O'Keefe, Jockey Turf Club, Sierra Turf Club, et al., Respondents.
No. 6363.
Supreme Court of Nevada.
April 28, 1971.
*566 Stewart, Horton & McKissick, Reno, for appellant.
Goldwater, Taber, Hill & Mortimer, Reno, for respondents.

OPINION
PER CURIAM:
By this action Kenneth W. Corbin seeks to recover $20,000 on a winning bet of $100 at 200-to-1 odds that the Boston Red Sox would win the American Baseball League pennant in 1967. Corbin placed the bet at the Jockey Turf Club in March 1967. When he attempted to collect on the bet in the fall of 1967 the club's proprietors rebuffed his attempts on the basis that the bet had been taken by an employee who failed to record it and who kept the money, so the club never received the bet.
Corbin and his attorneys subsequently sought aid of the Nevada Gaming Control Board but were denied relief. Thereafter, Corbin commenced this civil action seeking to enforce the bet in the Second Judicial District Court. The court granted the respondents' motion to dismiss on the basis that gambling debts are not collectible through the courts.
1. It is clear from the complaint and record in this case that what is presented is a court action for recovery of a gambling debt. Corbin makes recurring references to the asserted arbitrariness of the Gaming Control Board in denying his claim, but he is not seeking review of the administrative procedures followed. Therefore, we need not address such questions as the asserted arbitrariness, exhaustion of administrative remedies and, indeed, the very reviewability of administrative procedures in this area.
2. We are thus presented with the same question presented in Weisbrod v. Fremont Hotel, 74 Nev. 227, 326 P.2d 1104 (1958). Corbin concedes as much, but urges us to overturn Weisbrod.
We decline to do so. This court has refused to aid in the collection of gambling debts for nearly a century and we will not depart from those cases. See especially Scott v. Courtney, 7 Nev. 419 (1872); West Indies v. First Nat. Bank, 67 Nev. 13, 214 P.2d 144 (1950); and Weisbrod.
Affirmed.